On Rehearing
SIMPSON, Justice.
At the earnest request of the ever zealous assistant attorney general, we postponed consideration of the State’s application for rehearing, pending final disposition by the United States Circuit Court of Appeals (5th Circuit) of the cases of Ideal Cement Co., appellant v. United Gas Pipe Line Co., appellee (Scott Paper Co., appellant, v. United Gas Pipe Line Co., appellee), 282 F.2d 574.
The United States District Court, 176 F.Supp. 748 held that the taxable event in those cases was an intrastate transaction, and it was thought by appellant that these federal cases would be persuasive to grant the rehearing in the case at bar, should the Circuit Court of Appeals affirm. There were some factual differences between the United cases and TransCo, but we agreed to the postponement of action on the State’s rehearing in the case at bar, pending the decision by the Circuit Court of Appeals.
The Circuit Court of Appeals on September 2, 1960 reversed the District Court, holding in effect that the transaction described in the United cases was interstate. The holding in these cases is, therefore, persuasive of the correctness of our holding in TransCo.
We therefore adhere to the holding of our original opinion and overrule the application for rehearing.
Opinion extended and rehearing denied.
LIVINGSTON, C. J., and GOODWYN and COLEMAN, JJ., concur.